FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  March 18, 2009
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    ROLAND RUDD, also known as
    Farrakhan Israel Aziz,

                Petitioner-Appellant,

    v.                                                  No. 08-3268
                                               (D.C. No. 5:07-CV-03097-JTM)
    ROGER WERHOLTZ, Secretary of                          (D. Kan.)
    Corrections, State of Kansas;
    STEPHEN N. SIX, Attorney General
    of the State of Kansas,

                Respondents-Appellees.


            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before McCONNELL, McKAY, and GORSUCH, Circuit Judges. **


         Roland Rudd, a Kansas state prisoner, was convicted of sexual assault and

sentenced to a term of imprisonment of 272 months. Following the denial of his

direct appeals and collateral proceedings in state court, he filed a challenge to his

confinement in federal district court pursuant to 28 U.S.C. § 2254, in which he

*
      This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
**
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.
raised some eighteen separate claims. In a thorough opinion, the district court

discussed each claim and denied the petition. Because the district court did not

rule on his subsequent request for a certificate of appealability (“COA”), it was

deemed denied. See 10th Cir. R. 22.1(C).

      Mr. Rudd now seeks a COA from this court to permit an appeal of the

district court’s denial of his § 2254 petition. In order to obtain a COA, a

petitioner must make a “substantial showing of the denial of a constitutional

right,” 28 U.S.C. § 2253(c)(2), such that “reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.”

Miller-El v. Cockrell, 537 U.S. 322, 338 (2003) (quotation omitted).

      Mindful of the solicitous construction to be afforded Mr. Rudd’s pro se

filings, Van Deelen v. Johnson, 497 F.3d 1151, 1153 n.1 (10th Cir. 2007), we

nonetheless conclude that no reasonable jurist could doubt the correctness of the

district court’s disposition. As such, and for substantially the same reasons given

by the district court, we deny Mr. Rudd’s application for a COA and we dismiss

this appeal.

                                                     Entered for the Court



                                                     Neil M. Gorsuch
                                                     Circuit Judge




                                         -2-